DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Fig.1-14) in the reply filed on 3/15/2022 is acknowledged.
Claims 11, 13, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Regarding the IDS filed 4/21/2021, Applicant is advised that the M.P.E.P. states the following with respect to large information disclosure statements: Although a concise explanation of the relevance of information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted. Concise explanations (especially those that point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more is highly relevant to patentability (M.P.E.P. § 609). 
Therefore it is recommended that if any information that has been cited by Applicant in the disclosure statement is known to be material for patentability as defined by 37 CFR 1.56, Applicant should present a concise statement as to the relevance of that/those particular documents therein cited. The references cited by applicants in the 5/07/2019 IDS and listed on the numerous 1449s have been made of record. While the statements filed clearly do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references, however, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant's duty of disclosure, see Penn Yan Boats, Inc. v. Sea Lark boats Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wireless remote” (Claim 14) and “a bottom surface” (Claim 4/5 – the figures only provide plates 46 and body panels 52 with the claimed structures neither of which are a “bottom surface”) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because they include reference characters: a, b, c, which are not enclosed within parentheses. Reference characters should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 1 is objected to because of the following informalities:  the limitations in line 15: “said central longitudinal axis” should be rewritten as: “said longitudinal central axis.”  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the limitations in line 5-6: “from intermediate section” should be rewritten as: “from said intermediate section.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recite the open-ended clauses "configured to navigate" (Claim 1, line 1 & Claim 15) "configured to rotate" (Claim 1, line 20) "configured to be mounted" (Claim 12), "configured to be removed" (Claim 12) and "configured for remote starting" (Claim 14) which renders the claim indefinite, since it's not clear whether the claimed "navigating/rotating/mounting/etc." is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lendo et al (US PG PUB 2017/0182924 A1).
[Claim 1] Regarding Claim 1, Lendo discloses: An automated guided vehicle (See, e.g., Fig.1-12, 20a) configured to navigate and bi-directionally traverse magnetic path on a ground surface to carry cargo to selected points on the paths (See, e.g., Fig.1-12), the paths comprising a strip of magnetic material of a first polarity facing upward from the ground surface (See, e.g., Fig.1-12, P[0003&0036]), said automated guided vehicle comprising: 
a. a chassis (See, e.g., Fig.1-12, 34) having a longitudinal central axis (See, e.g., Fig.1-12), a first section (See, e.g., Fig.1-12, 24), a second section (See, e.g., Fig.1-12, 70+74), and an intermediate section between said first and second sections (See, e.g., Fig.1-12, 30), said first section including at least one first passive omni-wheel (See, e.g., Fig.1-12, 152) rotatable about a fixed horizontal axis extending perpendicular to said longitudinal central axis but able to roll omni-directionally over the ground surface without rotating about a vertical axis (See, e.g., Fig.1-12), said second section including at least one second passive omni-wheel (See, e.g., Fig.1-12, 153) configured for rotation about a fixed horizontal axis extending perpendicular to the longitudinal central axis but able to roll omni-directionally over the ground surface without rotating about a vertical axis (See, e.g., Fig.1-12), a first drive wheel (See, e.g., Fig.1-12, 102) located at said intermediate section and rotatable about a first transverse axis extending perpendicularly to said central longitudinal axis (See, e.g., Fig.1-12), a first motor (See, e.g., Fig.1-12, 106) coupled to said first drive wheel and for rotating said first drive wheel about said first transverse axis to cause said first drive wheel to roll along the ground surface (See, e.g., Fig.1-12), a second drive wheel (See, e.g., Fig.1-12, 102) located at said intermediate section (See, e.g., Fig.1-12) and rotatable about a second transverse axis extending perpendicularly to said longitudinal central axis (See, e.g., Fig.1-12), a second motor (See, e.g., Fig.1-12, 106) coupled to said second drive wheel and configured to rotate said second drive wheel about said second transverse axis to cause said second drive wheel to roll along the ground surface (See, e.g., Fig.1-12); 
b. a top plate (See, e.g., Fig.1-12, 86) mounted on said chassis (See, e.g., Fig.1-12), said top plate assembly being configured to support a cargo item or piece of equipment thereon (See, e.g., Fig.1-12); 
c. control and navigation circuitry (See, e.g., Fig.1-12, 32+150+120) including a magnetic sensor (See, e.g., Fig.1-12, 120; P[0036]) for sensing said strip of magnetic material and for operating said first and second motors to cause said vehicle to roll over the ground surface and along a desired one of said paths (See, e.g., Fig.1-12), said desired one of said paths being established by said control and navigation circuitry (See, e.g., Fig.1-12), whereupon said automated guided vehicle is selectively moved to selected ones of said points under the control of said control and navigation circuitry (See, e.g., Fig.1-12).
	[Claim 2] Regarding Claim 2, Lendo discloses: wherein said first section is modular and wherein said second section is modular (See, e.g., Fig.1-12). 
[Claim 3] Regarding Claim 3, Lendo discloses: wherein said first section comprises two first passive omni-wheels (See, e.g., Fig.1-12,152), each of said two first passive omni-wheels being located on respective transverse sides of said central longitudinal axis (See, e.g., Fig.1-12), and wherein said second section comprises two second passive omni-wheels (See, e.g., Fig.1-12, 153), each of said two second passive omni-wheels being located on respective sides of said central longitudinal axis (See, e.g., Fig.1-12). 
[Claim 5] Regarding Claim 5, Lendo discloses: wherein said chassis has a bottom surface and wherein said automated guided vehicle includes a switch (See, e.g., Fig.1-12, 156+158) located on said chassis adjacent said bottom surface (See, e.g., Fig.1-12) configured to be engaged by the foot of a user to activate said vehicle (See, e.g., Fig.1-12). 
[Claim 6] Regarding Claim 6, Lendo discloses: wherein said automated guided vehicle includes a laser scanner (See, e.g., Fig.1-12, 144+174) on said first section and a laser scanner on said second section (See, e.g., Fig.1-12), each of said laser scanners is configured to detect an obstruction on a portion of said paths and to prevent said automated guided vehicle from colliding with the obstruction (See, e.g., Fig.1-12; P[0040]). 
[Claim 7] Regarding Claim 7, Lendo discloses: wherein said automated guided vehicle includes an indicator light (See, e.g., Fig.1-12, 160), which when illuminated indicates the ready status of said automated guided vehicle (See, e.g., Fig.1-12, 160). 
[Claim 8] Regarding Claim 8, Lendo discloses: wherein said automated guided vehicle includes an audible alarm (See, e.g., Fig.1-12, 162) for providing an audible signal indicating the location of said automated guided vehicle (See, e.g., Fig.1-12). 
[Claim 14] Regarding Claim 14, Lendo discloses: wherein said automated guided vehicle is configured for remote starting from a wireless remote (See, e.g., Fig.1-12, 164; P[0042]).
[Claim 15] Regarding Claim 15, Lendo discloses: An automated guided vehicle system comprising the automated guided vehicle of claim 1 and plural predetermined magnetic paths on a ground surface, said automated guided vehicle being configured to navigate and bi-directionally traverse said plural predetermined magnetic paths to carry cargo to selected points on said paths (See, e.g., Fig.1-12, P[0003&0036]).
[Claim 16] Regarding Claim 16, Lendo discloses: wherein said paths include a main section and at least one branch section extending in a direction away from a contiguous portion of said main section and a magnetic strip member of a different polarity than the polarity of said main section to enable the vehicle to roll from said main section onto said branch section under the control of said control and navigation circuitry (See, e.g., Fig.1-12, P[0003&0036]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lendo in view of Watanabe (US 5,658,120)
[Claim 4] Regarding Claim 4, Lendo teaches: wherein said chassis has a bottom surface for mounting said first and second passive omni-wheels thereat (See, e.g., Fig.1-12).
Lendo fails to explicitly teach: wherein said chassis bottom surface and said first and second sections include plural respective mounting points located at various distances from said bottom surface for selectively mounting said first and second passive omni-wheels thereat.
However, Watanabe teaches a similar vehicle (See, e.g., Watanabe: Fig.1-11, A) wherein said chassis has a bottom surface (See, e.g., Watanabe: Fig.1-11, 21+2) and including plural respective mounting points (See, e.g., Watanabe: Fig.1-11, F) located at various distances from said bottom surface for selectively mounting first and second wheels thereat (See, e.g., Watanabe: Fig.1-11, 4).
Watanabe teaches that it is well known in the art of vehicle design to provide the wheels to be mounted at adjustable locations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Lendo modified so that the wheels are mounted at adjustable locations such as taught by Watanabe, for the purpose of conveniently allowing a user to adjust the vehicle to various different working environments and loads, thereby allowing for an adjustment to properly support the center of gravity of the overall vehicle to avoid damage/spillage of cargo, and also additionally presenting a neat and concise visual appearance when mounted. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lendo in view of Doerksen (US 9,101,817 B2).
[Claim 9] Regarding Claim 9, Lendo teaches: a source of illumination (See, e.g., Fig.1-12, 160), said source being configured for providing illumination adjacent said first section (See, e.g., Fig.1-12) when said automated guided vehicle is moving in one direction along the paths (See, e.g., Fig.1-12) indicating the direction of travel of said automated guided vehicle along said paths (See, e.g., Fig.1-12)
Lendo fails to explicitly teach: wherein the source of illumination, said source is configured for providing illumination adjacent said first section when said automated guided vehicle is moving in one direction along the paths and for providing illumination adjacent said second section when said automated guided vehicle is moving in an opposite direction along said paths indicating the direction of travel of said automated guided vehicle along said paths.
However, Doerksen teaches a similar vehicle (See, e.g., Doerksen: Fig.4, 100) wherein a source of illumination (See, e.g., Doerksen: Fig.4, 272+276) is configured for providing illumination adjacent said first section (See, e.g., Doerksen: Fig.4, 272) when said automated guided vehicle is moving in one direction along the paths and for providing illumination adjacent said second section (See, e.g., Doerksen: Fig.4, 276) when said automated guided vehicle is moving in an opposite direction along said paths indicating the direction of travel of said automated guided vehicle along said paths (See, e.g., Doerksen: Fig.4; col.8, Ln.29-47). 
Doerksen teaches that it is well known in the art of vehicle design to provide lights on either side of a vehicle to indicate direction of travel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Lendo modified so that the indicator lights are on either side of the vehicle to indicate direction of travel such as taught by Doerksen, for the purpose of conveniently allowing users in a warehouse/worksite setting to know which direction an AGV is traveling, and thereby avoid damaging a vehicle or him/herself inadvertently. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lendo in view of Jennings et al. (US 4,137,984)
[Claim 10] Regarding Claim 10, Lendo fails to explicitly teach: wherein said automated guided vehicle includes channels for receipt of the tines of a fork lift to lift said automated guided vehicle off of the ground surface.
However, Jennings teaches a similar vehicle (See, e.g., Jennings: Fig.1-9, 10) wherein said vehicle includes channels (See, e.g., Jennings: Fig.1-9, 28) for receipt of the tines of a fork lift to lift said automated guided vehicle off of the ground surface (See, e.g., Jennings: Fig.1-9).
Jennings teaches that it is well known in the art of vehicle design to provide the channels for fork lifts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Lendo modified so that the vehicle includes channels for a fork lift such as taught by Jennings, for the purpose of conveniently allowing for easy transport and storage of heavy AGV’s to and from a work site, especially when the device batteries run out of energy and the user is unable to move the dead AGV out of the work site which could delay/stop work and cost money. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Allowable Subject Matter
Claims 12 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: wherein said control and navigation circuitry comprises electronic components that are located on a board configured to be mounted on said intermediate section so that said electronic components are located within a hollow interior space in said intermediate section when said top plate is releasably mounted on said chassis, said board being configured to be removed from intermediate section and oriented vertically to provide access to said electronic components when said top plate has been removed from said chassis, as claimed in Claim 12 (emphasis added to allowable limitations not suggested or taught by the prior art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618